Case 2:17-cV-O414O-DWL Document 89-23 Filed 10/09/18 Page 1 of 7

[!Ebanks §“BGE~`

June 2017 Statement
,S.M.£'. Open Date: 05/19/2017 C|oslng Date: 06/19/2017 Account:
“'.l ;

  
  

  

 

 

 
  

 

 

 

 

 

' U.S. Bank Business Edge Cash Rewards Card Cardmember Service 1-877-351-8406
WVO TECH leESTMENT L BUS 35 USB 12
EL|ZABETH J DANZ|K (CPN 001732568) 7 s Activity Summary
N-ew. Balance .' .. . ,~ .: :. ,. .$D.Do .. Previous Ba|ance $000
Minimum Payment Bue" ’ " -' " $0-90 " Payments $0.00
_F_':§: enf five Bat§_ ] " j` 91116120:1'7, ` Olher Credifs - $5-01@R

Purchases + $2,176,93

Ba|ance Transfers $0.00

Advances $0.00

Other Deblts $0.00

Fees Charged $0.00

|nterest Charged $0.00

New Ba|ance = $0.00

Past Due $0.00

Minimum Payment Due $0.00

Credit Line $6,000.00

Availab|e Credit $6,000.00

Days in Bi||lng Period 32
Payment mg Mal| payment coupon Pay online at l Pay by phone Pay at your local
Options: wnha check \@ usbank.com ‘¢ 1-877-351-8405 w uls. Bank branch
This is not a biII, do not remit payment. CPN 001732568

[!Bbanko

TH|S lS NOT A BlLL.

24-Hour Cardmember Service: 1-877-351-8406 Thi$ memo_$_tateme"t On|y reflects the
t b h current activity on your account. An
. o pay y p one . .

c _ to change your address lnvo!ce has been se_nt_ to the
applicable central bl||lng account for

000001811 01 sp 000638666638656 S the company.

WYO TECH leESTMENT L Thank y°u'

EleABETH J DANle

1334 SuNSET BLvD s

CODY WY 82414-3413
¢|-ll.llllllu|¢".|lll|llhl"|"|lllulllll¢l.llll"u|l¢|l|l||

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 2 of 7

What To Do |f You Think You Find A Mistake On Your Statement

|f you think there is an error on your statement, please call us at the telephone number on the front of this statement, or write to us at:

Cardmember Service, P.O. Box 6335, Fargo, ND 58125-6335.

ln your letter or ca|l, give us the following information:

> Account information: Your name and account number.

> Dol/ar amount.' The dollar amount of the suspected error.

> Description of Problem: |f you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement Whi|e we investigate whether or not there has been an error,

the following are true:

b We cannot try to collect the amount in question, or report you as delinquent on that amount.

b The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine
that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount

> Whi|e you do not have to pay the amount in question, you are responsible for the remainder of your balance.

> We can apply any unpaid amount against your credit limit.

Your Rights lf You Are Dissatisfied With Your Credit Card Purchases

lf you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the

problem with the merchant, you may have the right not to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:

1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must

have been more than $50. (Note: Neither of these are necessary if your purchase was based on an advertisement we mailed to you, or if we

own the company that sold you the goods or services.)

2. You must have used your credit card for the purchase, Purchases made with cash advances from an ATM or with a check that accesses

your credit card account do not qualify.

3. You must not yet have fully paid for the purchase

lf all of the criteria above are met and you are still dissatisfied with the purchase, contact us in writing at: Cardmember Service, P.O. Box

6335, Fargo, ND 58125-6335

Whi|e we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation, we will tell you our

decision At that point, if we think you owe an amount and you do not pay we may report you as delinquent

important information Regarding Your Account

1. INTEREST CHARGE: Method of Computing Ba|ance Subject to lnterest Rate: We calculate the periodic rate or interest portion of the

|NTEREST CHARGE by multiplying the applicable Daily Periodic Rate ("DPR") by the Average Dai|y Ba|ance ("ADB") (including new

transactions) of the Purchase, Advance and Ba|ance Transfer categories subject to interest, and then adding together the resulting interest

from each category. We determine the ADB separately for the Purchases, Advances and Ba|ance Transfer categories. To get the ADB in

each category, we add together the daily balances in those categories for the billing cycle and divide the result by the number of days in the

billing cycle. We determine the daily balances each day by taking the beginning balance of those Account categories (including any billed but

unpaid interest, fees, credit insurance and other charges), adding any new interest, fees, and charges, and subtracting any payments or

credits applied against your Account balances that day. We add a Purchase, Advance or Balance Transfer to the appropriate balances for

those categories on the later of the transaction date or the first day of the statement period. Bi|led but unpaid interest on Purchases, Advances

and Ba|ance Transfers is added to the appropriate balances for those categories each month on the statement date. Bi|led but unpaid

Advance Transaction Fees are added to the Advance balance of your Account on the date they are charged to your Account. Any billed but

unpaid fees on Purchases, credit insurance charges, and other charges are added to the Purchase balance of the Account on the date they

are charged to the Account. Bi|led but unpaid fees on Balance Transfers are added to the Ba|ance Transfer balance of the Account on the

date they are charged to the Account. ln other words, billed and unpaid interest, fees, and charges will be included in the ADB of your

Account that accrues interest and will reduce the amount of credit available to you. Credit insurance charges are not included in the ADB

calculation for Purchases until the first day of the billing cycle following the date the credit insurance premium is charged to the Account, Prior

statement balances subject to an interest-free period that have been paid on or before the payment due date in the current billing cycle are

not included in the ADB calculation

2. Payment |nformation: You must pay us in U.S. Do||ars with checks or similar payment instruments drawn on a financial institution located

in the United States. We will also accept payment in U.S. Dollars via the lnternet or phone or previously established automatic payment

transaction We may, at our option, choose to accept a payment drawn on a foreign financial institution However, you will be charged and

agree to pay any collection fees required in connection with such a transaction The date you mail a payment is different than the date we

receive that payment. The payment date is the day we receive your check or money order at U.S. Bank Nationa| Association, P.O. Box

790408, St. Louis, MO 63179-0408 or the day we receive your electronic or phone payment All payments by check or money order

accompanied by a payment coupon and received at this payment address will be credited to your Account on the day of receipt if received by

5:00 p.m. CT on any banking day. Mai|ed payments that do not include the payment coupon and/or are mailed to a different address will be

processed within 5 banking days of receipt and credited to your Account on the day of receipt. |n addition, if you mail your payment without a

payment coupon or to an incorrect address, it may result in a delayed credit to your Account, additional lNTEREST CHARGES, fees, and

possible suspension of your Account. lnternet and telephone payment options are available, and crediting times vary (but generally must be

made before 5:OO p.m. CT to 8 p.m. CT depending on what day and how the payment is made). lf you are making an internet or telephone

payment, please contact Cardmember Service for times specific to your Account and your payment option Banking days are all calendar

days except Saturday, Sunday and federal holidays. Payments due on a Saturday, Sunday or federal holiday and received on those days will

be credited on the day of receipt. There is no prepayment penalty if you pay your balance at any time prior to your payment due date.

3. Credit Reporting: We may report information on your Account to Credit Bureaus. Late payments, missed payments or other defaults on

your Account may be reflected in your credit report.

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 3 of 7

[!Bbank0 §“BGE~`

June 2017 Statement 05/19/2017 - 06/19/2017 Page 2 Of 3

wYo TECH iNvEsTMENT i_ cardmember service (' 1~877-351-8406
ELizABETH J DANzik (cPN 001732563) '

 

 

 

 

 

Paying lnterest: You have a 24 to 30 day interest-free period for Purchases provided you have paid your
previous balance in full by the Payment Due Date shown on your monthly Account statement ln order to
avoid additional |NTEREST CHARGES on Purchases, you must pay your new balance in full by the
Payment Due Date shown on the front of your monthly Account statement

There is no interest-free period for transactions that post to the Account as Advances or Ba|ance Transfers
except as provided in any Offer l\/laterials. Those transactions are subject to interest from the date they post
to the Account until the date they are paid in fu||.

 

   

' ._ nsai:§cn

   

Payments and Other Credits

Post Trans

Date Date Ref# Transaction Description Amount Notation
06/08 06/08 1163 SXM*S|RIUSXM.COM/ACCT 888-635-5144 NY $5.01CR
MERCHAND|SE/SERV|CE RETURN
TOTAL THlS PER|OD $5.01cR

Purchases and Other Debits

Post Trans

 

 

 

 

 

 

Date Date Ref # Transaction Description Amount Notation
05/19 05/18 3606 COX PHOENlX COMM SERV 800-234-3993 AZ $373.72
05/19 05/18 7913 THE UPS STORE 2570 ORANGE ClTY FL $644.44
05/19 05/19 2059 ClTY OF CODY 307-527-7511 WY $400.00
05/30 05/24 7086 SCOTTSDALE PLAZA RESOR PARAD|SE VLY AZ $404.01
05/22/17 TO 05/25/17
FOLlO: 00049062
06/06 06/05 2197 WAL-MART #2766 SCOTTSDALE AZ $146.39
06/06 06/06 5037 SXM*S|R|USXM.COM/ACCT 888-635-5144 NY $208.37
TOTAL THlS PER|OD $2,176.93
Tota| Fees Charged in 2017 $15.00
Tota| interest Charged in 2017 $0.00
EQP*PRHYAQPYWKI[ _:i; 1'Hhré;éréa;fqtuée;tm¢?raapar) ';; ;: ai '1;1" " "
Signature/Approva|: ______ Accounting Code:

Continued on Next Page

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 4 of 7

EBbankm §“BGE-~

June 2017 Statement 05/19/2017 - 06/19/2017 Page 3 Of 3

WYO TECH lNVESTMENT L Cardmember Service " 1-877-351-8406
EL|ZABETH J DANZ|K (CPN 001732568) '

 

;ntgreszcha¥gecalwfatlon ;: ::::;: ........ 7 1:;§:'~- _'::' ;.;:;::': i_§§_`{'.`;~'§`~.:'i

 

 

 

Your Annual Percentage Rate (APR) is the annual interest rate on your account.

**APR for current and future transactions

 

     

 

Ba|ance Annual Expires
Balance Subject to lnterest Percentage with
Balance Type By Type lnterest Rate Variable Charge Rate Statement
**BALANCE TRANSFER $0.00 $0.00 YES $0.00 0.00%
**PURCHASES $0.00 $0.00 YES $0.00 0.00%
**ADVANCES $0.00 $0.00 YES $0.00 0.00%
actUs _ ~ , v .~ »
Phone Questions y Mail payment coupon Oniine
c ® A with a check \@
Voice: 1-877-351-8406 Cardmember Service U.S. Bank usbank.com
TDD: 1-888-352-6455 P.O. Box 6353 P.O. Box 790408
Fax: 1-866-807-9053 Fargo, ND 58125-6353 St. Louis, MO 63179-0408

End of Statement

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 5 of 7

[!Ebank0 §BBGE~`

May 2017 Statement

_... Open Date: 04/20/2017 Closing Date: 05/18/2017 Account:

  
  

  
 

 

 

 

 

 

 

 

 

- U.S. Bank Business Edge Cash Rewards Card Cardmember Service l 1-877-351-8406
WYO TECH lNVESTMENT L BUS 35 USB 5 12
EL|ZABETH J DAl\lZlK (CPN 001732568) t h n Activity Summary
N‘_’"W Balance; ' - 1 ~ ' ' 9 ~ ~$D~'“ ~ Previous Ba|ance $0.00
Minimum Payment Bue§` f ' " .'r' " ¢$0-00 r'r Payments $0_00
Payment Due Qate _, . - " _9§11361201 7 e' Other Credit$ $O-OO

Purchases + $7.69

Balance Transfers $0.00

Advances $0.00

Other Debits $0.00

Fees Charged + $15.00

lnterest Charged $0.00

New Ba|ance = $0.00

Past Due $0.00

Minimum Payment Due $0.00

Credit Line $6,000.00

Avai|able Credit $6,000.00

Days in Bi||ing Period 29
Payment Mail payment coupon Pay on|ine at l Pay by phone Pay at your local
OptionSZ with a check \@ usbank.com (l 1-877»351-8406 M U.S. Bank branch
This is not a bill, do not remit payment. CPN 001732568

[!Ebanko

24-i-iour cardmember service 1-877-351-8406 Thi$ memo_$_tatemenf °"|y reflects the
current activity on your account. An
invoice has been sent to the
applicable central billing account for
000001812 01 sp 000638651335272 s the company.

wYo TEcH lNVESTMENT L Tha"k y°u'
ELizABETH J oANzik

1334 SUNSET BLVD S
CODY WY 82414-3413

THlS lS NOT A BlLL.

c . to pay by phone
. to change your address

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 6 of 7

What To Do |f You Think You Find A Mistake On Your Statement

lf you think there is an error on your statement please call us at the telephone number on the front of this statement, or write to us at:

Cardmember Service, P.O. Box 6335, Fargo, ND 58125-6335.

ln your letter or call, give us the following information:

b Account information: Your name and account number.

b Dollar amount: The dollar amount of the suspected error.

> Description of Problem: lf you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement While we investigate whether or not there has been an error,

the following are true:

b We cannot try to collect the amount in question, or report you as delinquent on that amount

> The charge in question may remain on your statement, and we may continue to charge you interest on that amount But, if we determine
that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount

> While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

b We can apply any unpaid amount against your credit limit.

Your Rights lf You Are Dissatisfied With Your Credit Card Purchases

lf you are dissatisfied with the goods or services that you have purchased with your credit card, and you have tried in good faith to correct the

problem with the merchant, you may have the right not to pay the remaining amount due on the purchase,

To use this right, all of the following must be true:

1. The purchase must have been made in your home state or within 100 miles of your current mailing address, and the purchase price must

have been more than $50. (Note: Neither of these are necessary if your purchase was based on an advertisement we mailed to you, or if we

own the company that sold you the goods or services.)

2. You must have used your credit card for the purchase, Purchases made with cash advances from an ATM or with a check that accesses

your credit card account do not qualify.

3. You must not yet have fully paid for the purchase

lf all of the criteria above are met and you are still dissatisied with the purchase, contact us in writing at'. Cardmember Service, P.O. Box

6335, Fargo, ND 58125-6335

While we investigate, the same rules apply to the disputed amount as discussed above. After we finish our investigation we will tell you our

decision At that point, if we think you owe an amount and you do not pay we may report you as delinquent

lmportant lnformation Regarding Your Account

1. |NTEREST CHARGE: Method of Computing Balance Subject to lnterest Rate: We calculate the periodic rate or interest portion of the

|NTEREST CHARGE by multiplying the applicable Daily Periodic Rate ("DPR") by the Average Daily Balance ("ADB") (including new

transactions) of the Purchase, Advance and Balance Transfer categories subject to interest, and then adding together the resulting interest

from each category. We determine the ADB separately for the Purchases, Advances and Balance Transfer categories To get the ADB in

each category, we add together the daily balances in those categories for the billing cycle and divide the result by the number of days in the

billing cycle, We determine the daily balances each day by taking the beginning balance of those Account categories (including any billed but

unpaid interest, fees, credit insurance and other charges), adding any new interest, fees, and charges, and subtracting any payments or

credits applied against your Account balances that day. We add a Purchase, Advance or Balance Transfer to the appropriate balances for

those categories on the later of the transaction date or the first day of the statement period. Bi|led but unpaid interest on Purchases, Advances

and Balance Transfers is added to the appropriate balances for those categories each month on the statement date. Billed but unpaid

Advance Transaction Fees are added to the Advance balance of your Account on the date they are charged to your Account, Any billed but

unpaid fees on Purchases, credit insurance charges, and other charges are added to the Purchase balance of the Account on the date they

are charged to the Account Bil|ed but unpaid fees on Balance Transfers are added to the Balance Transfer balance of the Account on the

date they are charged to the Account ln other words, billed and unpaid interest, fees, and charges will be included in the ADB of your

Account that accnies interest and will reduce the amount of credit available to you. Credit insurance charges are not included in the ADB

calculation for Purchases until the first day of the billing cycle following the date the credit insurance premium is charged to the Account. Prior

statement balances subject to an interest-free period that have been paid on or before the payment due date in the current billing cycle are

not included in the ADB calculation

2. Payment |nformation: You must pay us in U.S. Dollars with checks or similar payment instruments drawn on a financial institution located

in the United States. We will also accept payment in U.S, Dollars via the lnternet or phone or previously established automatic payment

transaction We may, at our option, choose to accept a payment drawn on a foreign financial institution However, you will be charged and

agree to pay any collection fees required in connection with such a transaction The date you mail a payment is different than the date we

receive that payment. The payment date is the day we receive your check or money order at U.S. Bank National Association, P.O. Box

790408, St. Louis, MO 63179-0408 or the day we receive your electronic or phone payment. All payments by check or money order

accompanied by a payment coupon and received at this payment address will be credited to your Account on the day of receipt if received by

5:00 p.m. CT on any banking day. Mai|ed payments that do not include the payment coupon and/or are mailed to a different address will be

processed within 5 banking days of receipt and credited to your Account on the day of receipt ln addition, if you mail your payment without a

payment coupon or to an incorrect address, it may result in a delayed credit to your Account, additional |NTEREST CHARGES, fees, and

possible suspension of your Account, lnternet and telephone payment options are available, and crediting times vary (but generally must be

made before 5:00 p.m. CT to 8 p.m. CT depending on what day and how the payment is made). |f you are making an lnternet or telephone

payment, please contact Cardmember Service for times specific to your Account and your payment option Banking days are all calendar

days except Saturday, Sunday and federal holidays. Payments due on a Saturday, Sunday or federal holiday and received on those days will

be credited on the day of receipt There is no prepayment penalty if you pay your balance at any time prior to your payment clue date.

3. Credit Reporting: We may report information on your Account to Credit Bureaus. Late payments, missed payments or other defaults on

your Account may be reflected in your credit report

Case 2:17-cv-O4140-DWL Document 89-23 Filed 10/09/18 Page 7 of 7

[!Ebanka §“BGE-`

May 2017 Statement 04/20/2017 - 05/18/2017 Page 2 of 2

.. wYo TECi-i lNVESTMENT i_ cardmember service (' 1-877-351-8406
; ELizABETi-i J DANzik (cPN 001732568) '

 

 

transath Més~sageét _' ~

Paying lnterest: You have a 24 to 30 day interest-free period for Purchases provided you have paid your
previous balance in full by the Payment Due Date shown on your monthly Account statement |n order to
avoid additional |NTEREST CHARGES on Purchases, you must pay your new balance in full by the
Payment Due Date shown on the front of your monthly Account statement

There is no interest-free period for transactions that post to the Account as Advances or Balance Transfers
except as provided in any Offer Materials. Those transactions are subject to interest from the date they post
to the Account until the date they are paid in full.

 

:Th.n$ac§ons:. f it :. :;' _. .,:
Purchases and Other Debits

Post Trans

 

 

 

 

 

 

 

   

Date Date Ref # Transaction Description Amount Notation
04/20 04/19 9449 SXM*S|RIUSXM.COM 866-SHOPXM1 NY $7.69
TOTAL THlS PER|OD $7.69
Fees
Post Trans
Date Date Ref # Transaction Description Amount Notation
05/09 05/09 RUSH CARD FEE $15.00
TOTAL FEES THlS PER|OD $15.00
' ii f`?`f"§iir;i`f_‘! Totais¥earw-Bate " ff `§Y`f"ff`jff " `
Total Fees Charged in 2017 $15.00
Total lnterest Charged in 2017 $0.00
€empaeyApPr°valahrw@afawmwwmpaw §§;_f

     

Signature/Approval: Accounting Code:

 

 

 

 

`¥nfeltesfi¢jh=§irséiQal§¢iistibn";ff` ;`j"§i"§;` fi'j` if iii
Your Annual Percentage Rate (APR) is the annual interest rate on your account.

**APR for current and future transactions

Balance Annual Expires
Balance Subject to lnterest Percentage with
Balance Type By Type lnterest Rate Variable Charge Rate Statement
**BALANCE TRANSFER $0.00 $0.00 YES $0.00 0.00%
**PURCHASES $0.00 $0.00 YES $0.00 0.00%
**ADVANCES $0.00 $0.00 YES $0.00 0.00%
End of Statement

